 1

 2

 3

 4

 5

 6

 7

 8                         IN THE UNITED STATES DISTRICT COURT

 9                      FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   KATHRYN DIANE TORRES,                             No. 2:18-CV-2908-DMC
12                      Plaintiff,
13          v.                                         ORDER
14   COMMISSIONER OF SOCIAL
     SECURITY,
15
                        Defendant.
16

17

18                 Plaintiff, who is proceeding with retained counsel, brings this action for judicial

19   review of a final decision of the Commissioner of Social Security under 42 U.S.C. § 405(g). A

20   review of the docket reflects that plaintiff has submitted the documents necessary for service of

21   process to the United States Marshal. Good cause appearing therefor, the order to show cause

22   issued on January 16, 2019, is hereby discharged.

23                 IT IS SO ORDERED.

24

25   Dated: March 26, 2019
                                                          ____________________________________
26                                                        DENNIS M. COTA
27                                                        UNITED STATES MAGISTRATE JUDGE

28
                                                      1
